Citation Nr: 0014387	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  92-52 834	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
spondylolisthesis at the 5th lumbar and 1st sacral vertebrae, 
with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to October 
1983 and from October 1986 to August 1989.  This case was 
remanded by the Board of Veterans' Appeals (Board) in August 
1996 to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, for additional development, to 
include adjudication of the raised issues of entitlement to 
increased evaluations for service-connected left knee and 
right foot disabilities.  The case is again before the Board 
for adjudication.

A January 2000 rating decision denied entitlement to 
increased evaluations for service-connected left knee and 
right foot disabilities, and the veteran was notified of 
these denials and his appellate rights in February 2000.  
Since no subsequent correspondence addressing these issues 
has been received from the veteran or his representative, 
these issues are not currently before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.

2.  The veteran's service-connected low back disability is 
productive of functional impairment which more nearly 
approximates moderate than severe.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claim have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
this claim has been satisfied.  Id.

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's low back disability.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes; nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein. 

On VA compensation and pension examination in May 1990, the 
veteran complained of chronic low back pain with occasional 
radiation of pain into the left leg.  He also reported that 
he had pain in both hips and knees and that his left leg 
frequently went numb.  He took aspirin for his back pain.  
Back examination revealed tenderness to palpation in the 
paralumbar spinal muscles bilaterally.  There was some 
limitation in lumbar range of motion, with forward flexion of 
85 degrees, backward extension of 20 degrees, bilateral 
lateral flexion of 25 degrees, and bilateral rotation of 35 
degrees.  The veteran could walk on his toes and heels and 
could squat without difficulty.  There was no muscle atrophy 
or contractures.  Neurological examination was normal.  X-
rays of the lumbar spine showed first degree 
spondylolisthesis of L5 on S1 with spondylosis of the pars 
interarticularis at L5 bilaterally and narrowing of the L5-S1 
disc space suggesting chronic disc degeneration.  

On VA disability evaluation in May 1991, the veteran 
complained of constant low back pain with episodes of more 
severe back pain.  Physical examination revealed tenderness 
to palpation over the lumbosacral joint.  There was some 
tenderness to palpation over the paralumbar spinous muscles 
bilaterally.  Range of motion of the lumbar spine included 
forward flexion of 80 degrees, backward extension of 20 
degrees, bilateral lateral flexion of 20 degrees, and 
bilateral rotation of 30 degrees.  There was no atrophy or 
contractures.  Neurological examination was normal.  X-rays 
of the lumbar spine revealed spondylolisthesis and 
spondylolysis of the lumbosacral joint.

The veteran complained on VA neurological examination in 
December 1992 of pain in the low back, hips, and left knee.  
He indicated that he was a carpet layer.  Physical 
examination revealed normal motor power and sensation in both 
lower extremities.  Deep tendon reflexes at the knees and 
ankles were equal and brisk bilaterally; straight leg raising 
was negative bilaterally.  The veteran could touch his toes 
with his fingertips without bending his knees.  His gait was 
normal, and he could walk on his tiptoes and heels.  There 
was no impairment of function of any radicular group.  The 
diagnosis was normal neurological examination.

According to a December 1992 report from Southwest Orthopedic 
Specialists, the veteran was not experiencing any appreciable 
back discomfort except on hyperextension; he also experienced 
some generalized tightness in his low back after strenuous 
activity.  Objective findings were essentially unremarkable 
with no evidence of neurological deficit.  There was minimal 
discomfort on hyperextension at the L5-S1 junction and at the 
dorsal spinous process of L5.  Hamstring was slightly tight 
on the left on straight leg raising with straight leg 
measurements of 81 degrees on the left and 87 degrees on the 
right.  There were no abnormal postural curves, no fixed 
deformities, and no atrophy.  Range of motion testing showed 
forward flexion of 65 degrees, backward extension of 30 
degrees with complaints of pain at L5, lateral flexion of 22 
degrees on the left and 23 degrees on the right, and rotation 
of 36 degrees on the left and 39 degrees on the right.  There 
was subjective discomfort on force hyperextension.  
Neurological examination was essentially unremarkable, with 
minimal tightness on left straight leg raising.  X-rays were 
noted to show grade I spondylolisthesis with associated 
spondylolysis of L5-S1 and minimal narrowing of the L5-S1 
junction.  The final diagnosis was grade I spondylolisthesis 
with associated spondylolysis of L5-S1.

On fee-basis orthopedic examination in February 1997, the 
veteran complained of back, hip, and knee pain, with some 
tenderness to palpation of the lumbar spine.  Physical 
examination did not reveal any paraspinal spasm or atrophy.  
There was no objective abnormality of the upper or lower 
extremities.  Sensation was intact, and reflexes were 
slightly reduced symmetrically.  The veteran could easily 
heel and toe walk, and his gait was symmetrical and normal.  
The diagnosis was complaints of multiple joint pains with 
essentially normal examination except slight patellofemoral 
crepitus.  It was noted that the veteran's symptomatic 
complaints were out of proportion with the objective 
findings.  

On fee-basis back examination in February 1997, there was no 
postural abnormality or fixed deformity, and back musculature 
was normal.  Range of motion included 90 degrees of forward 
flexion, 10 degrees of backward extension, and 35 degrees of 
bilateral lateral flexion.  There was no objective evidence 
of pain on motion.  X-rays of the lumbosacral spine showed 
spondylolysis of the pars interarticularis at L5-S1 with 1st 
degree spondylolisthesis of L5 on S1 measuring about 1 cm, 
with marked narrowing of the L5-S1 disc space and a small 
amount of air present in the disc space.  The diagnosis was 
complaints of low back pain with known 1st degree 
spondylolisthesis of L5-S1 with slightly decreased lumbar 
extension but no active radicular findings.  The examiner 
concluded that there was no objective evidence of pain, 
painful motion, or functional loss due to pain, as a result 
of the veteran's low back disability, except for some 
decreased lumbar extension, which did not appear to result in 
weakened movement, excess fatigability, or incoordination.  
The examiner noted that there did not appear to be additional 
limits in functional disability during flare-ups.  The 
examiner also noted that the veteran's service-connected low 
back disability did not appear to have any impact on his 
ability to work, with the exception of repetitive standing 
with bending at the waist and lifting objects greater than 50 
pounds; the examiner indicated that it appeared from the 
veteran's work history that he in fact frequently did these 
types of movements in his current employment.  A fee-basis 
neurological examination in February 1997 was normal.




II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Pursuant to Diagnostic Code 5292, moderate limitation of 
motion of the lumbar spine is evaluated as 20 percent 
disabling and severe limitation of motion of the lumbar spine 
is evaluated as 40 percent disabling.

Under Diagnostic Code 5293, a 20 percent rating is assigned 
for moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent rating is assigned for severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief. 

Pursuant to Diagnostic Code 5295, a 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A maximum 40 percent rating is assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See Deluca v. Brown, 8 Vet.App. 202, 205-06 
(1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran is currently assigned a 20 percent evaluation for 
his service-connected low back disability under Diagnostic 
Code 5293.  The veteran has spondylolysis of the pars 
interarticularis at L5-S1 with 1st degree spondylolisthesis 
of L5 on S1 and narrowing of the L5-S1 disc space.  The 
examination findings on file, including the most recent 
findings in February 1997, do not show symptomatology 
warranting an evaluation in excess of 20 percent under any of 
the applicable diagnostic codes.  The veteran has a normal 
gait and is able to walk on his heels and toes.  Forward 
flexion of the lumbar spine has been to, at least, 65 
degrees, with backward extension to, at least 10 degrees, 
lateral bending to 20 or more degrees, and rotation to 30 or 
more degrees.  There is no evidence of back atrophy, spasms, 
or deformity.  Additionally, neurological evaluations have 
been normal.  

It was noted on fee-basis examination in February 1997 that 
there was no objective evidence of pain, painful motion, or 
functional loss due to pain.  There was also no evidence of 
weakened movement, excess fatigability, incoordination, or 
additional disability due to flare-ups.  In fact, the 
examiner noted that the veteran's symptomatic complaints were 
out of proportion with the objective findings.  Since there 
is no more than moderate limitation of motion of the lumbar 
spine or more than moderate intervertebral disc syndrome, and 
there is no evidence of lumbar spasm, the disability picture 
for the veteran's service-connected low back disability does 
not more nearly approximate the criteria for an evaluation in 
excess of 20 percent.

The evidence on file also does not warrant referral of this 
case to the Director of VA Compensation and Pension Service 
for an extra-schedular evaluation under 38 C.F.R. § 3.321.  
Rather, it shows that the disability has not necessitated 
frequent periods of hospitalization and that the 
manifestations of the disability are those contemplated by 
the assigned evaluation.

ORDER

Entitlement to an evaluation in excess of 20 percent for 
spondylolisthesis at the 5th lumbar and 1st sacral vertebrae, 
with degenerative disc disease is denied.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

